       Case 2:17-cr-00139-MCE Document 101 Filed 09/14/20 Page 1 of 5

1

2

3

4

5

6

7

8                               UNITED STATES DISTRICT COURT
9                              EASTERN DISTRICT OF CALIFORNIA
10

11    UNITED STATES OF AMERICA,                    No. 2:17-cr-00139-MCE
12                     Plaintiff,
13           v.                                    ORDER
14    FORTINO CHAVARIN-PARRA,
15                     Defendant.
16

17         Defendant Fortino Chavarin-Parra (“Defendant”) pled guilty to Conspiracy to

18   Manufacture Marijuana in violation of 21 U.S.C. §§ 841(a)(1) and 846 and Depredation

19   of Public Lands and Resources in violation of 18 U.S.C. § 1361. He was sentenced on

20   August 16, 2018, to forty-six (46) months of imprisonment. Presently before the Court is

21   Defendant’s Motion to Vacate and/or Reduce Sentence. ECF No. 85. The Government

22   opposes Defendant’s request. ECF Nos. 91, 100. For the reasons that follow, his

23   Motion is DENIED.

24         Defendant contends that “extraordinary and compelling circumstances” exist such

25   that he should be released prior to his current anticipated release date in November

26   2020. More specifically, Defendant argues that he “has a serious chronic asthma

27   medical condition that presents a very high risk of severe illness or death from

28   complications should he contract Covid-19 in prison.” ECF No. 85 at 1. He also suffers
                                                  1
       Case 2:17-cr-00139-MCE Document 101 Filed 09/14/20 Page 2 of 5

1    from an additional “host of medical conditions that place him at high risk for severe
2    illness from Covid-19.” ECF No. 96 at 1. According to Defendant, these “medical issues
3    include, but are not limited to, obesity (BMI = 31.3), serious heart conditions (high
4    cholesterol), asthma, use of corticosteroids (immunosuppressive medications), chronic
5    lung disease (latent tuberculosis), and hypertension.” Id. Even having considered his
6    medical issues, however, the Court concludes that Defendant’s release would be
7    inappropriate.
8           “‘[A] judgment of conviction that includes [a sentence of imprisonment] constitutes
9    a final judgment’ and may not be modified by a district court except in limited
10   circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010) (alterations in original;
11   quoting 18 U.S.C. § 3582(b)). Those circumstances are delineated in 18 U.S.C.
12   § 3582(c). “Effective December 21, 2018, the First Step Act of 2018 amended 18 U.S.C.
13   § 3582(c)(1)(A) to permit an inmate, who satisfies certain statutorily mandated
14   administrative procedures, to file a motion with the district court for compassionate
15   release.” Riley v. United States, 2020 WL 1819838, at *5 (W.D. Wash. Apr. 10, 2020)
16   (citing 18 U.S.C. § 3582(c)(1)(A)). That statute now provides:
17                 (c) Modification of an imposed term of imprisonment.—
                   The court may not modify a term of imprisonment once it has
18                 been imposed except that—
19                 (1) in any case—
20                 (A) the court, upon motion of the Director of the Bureau of
                   Prisons [(“BOP”)], or upon motion of the defendant after the
21                 defendant has fully exhausted all administrative rights to
                   appeal a failure of the [BOP] to bring a motion on the
22                 defendant's behalf or the lapse of 30 days from the receipt of
                   such a request by the warden of the defendant's facility,
23                 whichever is earlier, may reduce the term of imprisonment
                   (and may impose a term of probation or supervised release
24                 with or without conditions that does not exceed the unserved
                   portion of the original term of imprisonment), after considering
25                 the factors set forth in section 3553(a) to the extent that they
                   are applicable, if it finds that—
26
                   (i) extraordinary and compelling reasons warrant such a
27                 reduction;
28                 ....
                                                   2
       Case 2:17-cr-00139-MCE Document 101 Filed 09/14/20 Page 3 of 5

1                  and that such a reduction is consistent with applicable policy
                   statements issued by the Sentencing Commission . . . .
2
     18 U.S.C. § 3582(c)(1)(A)(i).
3
            “Thus, the First Step Act amended § 3852(c)(1)(A) to allow prisoners to directly
4
     petition a district court for compassionate release, removing the BOP’s prior exclusive
5
     gatekeeper role for such motions.” Riley, 2020 WL 1819838, at *5. “The statute now
6
     provides the court with authority to reduce a sentence upon the motion of a defendant if
7
     three conditions are met: (1) the inmate has either exhausted his or her administrative
8
     appeal rights of BOP’s failure to bring such a motion on the inmate’s behalf or has
9
     waited until 30 days after the applicable warden has received such a request; (2) the
10
     inmate has established ‘extraordinary and compelling reasons’ for the requested
11
     sentence reduction; and (3) the reduction is consistent with the Sentencing
12
     Commission’s policy statement.” Id. (footnote omitted).
13
            The starting point for the policy statement referenced in the third prong is United
14
     States Sentencing Guidelines (“USSG”) § 1B1.13, which provides:
15
                   [T]the court may reduce a term of imprisonment (and may
16                 impose a term of supervised release with or without conditions
                   that does not exceed the unserved portion of the original term
17                 of imprisonment) if, after considering the factors set forth in 18
                   U.S.C. § 3553(a), to the extent that they are applicable, the
18                 court determines that--
19                 (1)(A) Extraordinary and compelling reasons warrant the
                   reduction; or
20
                   (B) The defendant (i) is at least 70 years old; and (ii) has
21                 served at least 30 years in prison pursuant to a sentence
                   imposed under 18 U.S.C. § 3559(c) for the offense or offenses
22                 for which the defendant is imprisoned;
23                 (2) The defendant is not a danger to the safety of any other
                   person or to the community, as provided in 18 U.S.C. §
24                 3142(g); and
25                 (3) The reduction is consistent with this policy statement.

26          Since Defendant is less than 70 years old and was not sentenced pursuant to 18

27   U.S.C. § 3559(c), he is only “entitled to relief if he demonstrates that (1) extraordinary

28   and compelling reasons warrant a sentence reduction, (2) he is not a danger to the
                                                    3
       Case 2:17-cr-00139-MCE Document 101 Filed 09/14/20 Page 4 of 5

1    safety of others or the community, and (3) any requested reduction is consistent with the
2    policy statement.” Riley, 2020 WL 1819838, at *6.
3          “The Sentencing Commission’s application notes to this policy statement provide
4    further guidance.” Id. Indeed, the notes explain that “extraordinary and compelling
5    reasons” exist when:
6                   (A) Medical Condition of the Defendant.
7                         ....
8                         (ii) The defendant is—
9                                (I) suffering from a serious physical or medical
                                 condition,
10
                                 (II) suffering from a serious functional or
11                               cognitive impairment, or
12                               (III) experiencing deteriorating physical or mental
                                 health because of the aging process,
13
                                 that substantially diminishes the ability of the
14                               defendant to provide self-care within the
                                 environment of a correctional facility and from
15                               which he or she is not expected to recover.
16   U.S.S.G. § 1B1.13 cmt. n.1 (emphasis added).
17         Here, Defendant contends he suffers from serious physical or medical conditions
18   that make him particularly vulnerable to COVID-19 such that he qualifies for release.
19   Defendant bears the burden of showing he is consequently entitled to relief, United
20   States v. Holden, 2020 WL 1673440, at *3 (D. Or. Apr. 6, 2020), and he has not met that
21   burden here.
22         After consideration of the relevant facts and circumstances underlying this case,
23   including the factors under 18 U.S.C. § 3553(a), the Court absolutely agrees with the
24   Government that, even assuming Defendant’s medical conditions qualify him for
25   consideration for release, such release would be inappropriate for this Defendant.
26         First, Defendant was engaged in a large-scale marijuana grow utilizing dangerous
27   chemicals toxic to humans and wildlife on federal land. Especially considering the
28   conspiracy produced over 20,000 marijuana plants and resulted in substantial
                                                   4
       Case 2:17-cr-00139-MCE Document 101 Filed 09/14/20 Page 5 of 5

1    environmental damage, such actions indicate Defendant’s complete disregard for the
2    rule of law. Second, and perhaps more importantly, Defendant has not identified a
3    viable release plan. Instead, it is likely that if released Defendant will go directly into ICE
4    custody. If so, Defendant would go from the frying pan to the fire, so to speak, with no
5    real justification.
6           At base then, having considered all of the factors set forth in 18 U.S.C. § 3553(a),
7    the Court concludes that release would be inappropriate. Defendant’s Motion to Vacate
8    and/or Reduce Sentence (ECF No. 85) is thus DENIED.
9           IT IS SO ORDERED.
10   Dated: September 14, 2020
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     5
